--------------------------------------------------------------------------------

Exhibit 10.1



EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is executed as of this 2nd day of
October, 2019 (the “Effective Date”), by and between Camille G. Cutino
(“Employee”) and CAI International, Inc., a Delaware corporation (the
“Company”).
 
AGREEMENT
 
In consideration of the mutual covenants contained herein, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
1.           Duties and Scope of Employment.
 
(a)         Position.  As Vice President, Operations and Human Resources,
Employee shall (i) oversee the planning, control and execution of global
container operations and (ii) plan, develop and execute the management of the
human resources functions of the company, working with the President and
executive leadership to effectively manage the business needs and strategic
global human resource goals for all business divisions. Employee shall report
directly to the President and Chief Executive Officer of the Company, and shall
be responsible for any such other duties, including management of personnel, as
the President and Chief Executive Officer may specify from time to time,
provided that such duties are consistent with Employee’s position as an
executive officer of the Company.
 
(b)         Obligations.  During the term of her employment under this
Agreement, Employee shall perform and discharge well and faithfully her duties
and shall devote her full business efforts and time to the Company.  The
foregoing, however, shall not preclude Employee from engaging in civic or
charitable activities or from serving on the boards of directors of other
entities, as long as:  (i) such activities and service do not materially
interfere or conflict with her responsibilities to the Company; and (ii)
Employee obtains the prior approval of the Board before accepting any position
on a board of directors of a for‑profit company.
 

2.           Base Salary.
 
During her employment under this Agreement, the Company agrees to pay to
Employee as compensation for her services as of the Effective Date an annual
base salary (“Base Salary”) of $281,242 payable in twenty‑four (24) equal
bi‑monthly installments.  For all purposes of this Agreement, the term “Base
Salary” shall refer to the base salary in effect from time to time.
 
During the term of her employment under this Agreement, Employee’s Base Salary
will be reviewed annually and is subject to annual increase at the discretion of
President and Chief Executive Officer and as approved by the Company’s board of
directors (the “Board”).
 
- 1 -

--------------------------------------------------------------------------------

3.           Employee Benefits.
 
(a)         General.  During the term of her employment under this Agreement,
Employee shall be eligible to participate in the employee benefit plans and
executive compensation programs made available by the Company to its executive
officers generally, including (without limitation) any of the following plans if
and when adopted and made available by the Board:  pension plans, savings plans,
deferred compensation plans, life, disability, health, accident and other
insurance programs, paid vacations, paid parking at the Company’s office
building and similar plans or programs subject in each case to the generally
applicable terms and conditions of the plan in question and to the determination
of any committee administering such plan or program.
 
(b)         Death and Disability.  Subject to Employee’s insurability, the
Company will (i) maintain a policy of long‑term disability insurance providing
for disability coverage in accordance with the policy terms and (ii) reimburse
Employee for the cost of life insurance equal to Five Hundred Thousand dollars
$500,000 in coverage.
 
(c)          Vacation.  Employee shall be entitled to paid vacation accruing at
the rate of 20 days per calendar year.  No more than 20 days of accrued vacation
shall carry forward to the next year.
 
4.           Equity Compensation.
 
At the time of execution of this Agreement, the Board contemplates making stock
option and other equity grants to Employee on an annual basis.  Any such grants
shall be at the discretion of the Board, and subject to the availability of
sufficient shares of stock under the Plan.  The exact size and terms of any
future stock option or other equity grant will be determined by the Board at the
time of the grant, in the Board’s discretion.
 
5.           Annual Bonus
 
For each Fiscal Year (as defined below) during the term of this Agreement,
Employee shall be eligible to earn an annual cash bonus award that is determined
pursuant to and paid in accordance with an annual bonus plan to be adopted by
the Board for the Company’s executive officers.  For the 2019 Fiscal Year,
Employee shall be eligible for a target annual bonus of up to 40% of her Base
Salary.  The Employee’s bonus for the 2019 Fiscal Year will be based on criteria
developed by the President and Chief Executive Officer and the Compensation
Committee of the Board of Directors (in their discretion).  Thereafter, future
performance objectives will also be prescribed and established by the
compensation committee and approved by the Board, after consultation with
Employee.  Except as provided in Section 9(b)(iii), no bonus shall be payable
under this Section 5 unless Employee’s employment under this Agreement continues
through the end of the Fiscal Year to which the bonus relates.
 
Any amounts due to the Employee under this Section 5 shall be paid within the
two and one‑half (2 1/2) month period immediately following the Fiscal Year to
which the bonus relates.  For all purposes of this Agreement, “Fiscal Year”
shall mean the Company’s fiscal year ending on December 31.
 
6.           Business Expenses and Travel.
 
During the term of her employment under this Agreement, Employee shall be
authorized to incur necessary and reasonable travel, entertainment and other
business expenses in connection with her duties hereunder.  The Company shall
reimburse Employee for such expenses upon presentation of any itemized account
and appropriate supporting documentation, all in accordance with the Company’s
generally applicable policies.
 
- 2 -

--------------------------------------------------------------------------------

7.           Term of Agreement.
 
Subject to the basic rule set forth below in Section 8(a), this Agreement shall
continue, beginning on the Effective Date, until October 1, 2022.  If not
terminated in writing by either party at least ninety (90) days prior to the end
of the applicable term, this Agreement shall automatically renew for an
additional thirty‑six (36) months.
 
8.           Termination.
 
(a)          Basic Rule.  Employee is an employee at will.  Notwithstanding any
other provision of this Agreement, either party may terminate Employee’s
employment at any time, with or without cause.
 
(b)         Termination by the Company for Cause.  The Company, at its option
and without prejudice to any other remedy to which the Company may be entitled
either at law, in equity, or under this Agreement, may terminate Employee’s
employment at any time for Cause by giving Employee written notice specifying
the Cause event.  For all purposes under this Agreement, “Cause” shall mean:
 
(i)          A failure by Employee to substantially perform her material duties
hereunder which is not cured within thirty (30) days after notice from the
Company, provided that any termination for any such failure due to Disability
(defined below) shall be made, if at all, in accordance with Section 8(c)(ii);
 
(ii)         Employee’s commission of material dishonesty, fraud or
misrepresentation or other act of moral turpitude;
 
(iii)        An intentional act by Employee (other than one constituting a
business judgment that was reasonable at the time or which was previously
approved by the Board, or gross misconduct by Employee, which (in each case) is
seriously injurious to the Company);
 
(iv)        A material breach by Employee of this Agreement which is not cured
within thirty (30) days after notice from the Company; or
 
(v)         A material and willful violation of federal or state law or
regulation applicable to the business of the Company.
 
At the time of termination for Cause, the Company shall advise Employee of the
provision of this Section 8(b) under which such termination for Cause is based.
 
(c)          Termination for Death or Disability or Company Insolvency.  In
addition to termination pursuant to Section 8(a), Company may terminate
Employee’s employment for the following reasons:
 
- 3 -

--------------------------------------------------------------------------------

(i)          Death.  Upon the event of Employee’s death, Employee’s employment
with the Company shall be considered automatically terminated.
 
(ii)         Disability.  Upon the event of Employee’s Disability, Employee’s
employment with the Company shall terminate thirty (30) days after the Company
gives Employee written notice of such termination.  For all purposes of this
Agreement, “Disability” shall mean Employee’s incapacity due to physical or
mental illness or impairment which (in the reasonable and informed opinion of
the Board of Directors) makes Employee unable to perform substantially her
duties under this Agreement for a continuous period of at least 180 days.  The
Company acknowledges that the Americans with Disabilities Act (“ADA”) provides
for accommodations of disabled employees, and the Company affirms that in taking
any action under this Section 8(c)(ii) it will comply with the ADA.
 
(iii)      Company Insolvency.  If the Company becomes insolvent or the Company
seeks relief (or an order is entered against the Company) under any bankruptcy,
reorganization, receivership, transfer for the benefit of creditors or other
debtor relief statute or arrangement, Employee’s employment with the Company
shall terminate thirty (30) days after the Company gives Employee written notice
of the termination.
 
(d)         Termination for Good Reason.  Notwithstanding anything to the
contrary herein, Employee may terminate her employment for Good Reason in
accordance with this Section 8(d).  For purposes of this Agreement, “Good
Reason” shall mean the occurrence of any of the following events, without the
consent of Employee:
 
(i)          any diminution in Employee’s Base Salary, except as part of a
program whereby salaries of all of the Company’s senior officers are reduced for
economic reasons;
 
(ii)         any material diminution in Employee’s responsibilities, authority,
duties, reporting or
 
(iii)        any action or inaction that constitutes a material breach by the
Company of this Agreement, or
 
(iv)        a material change in the geographic location at which Employee must
perform her duties under this Agreement, except for office relocation within the
San Francisco Bay area; provided that Employee hereby acknowledges and agrees
that she may be required to travel extensively in connection with the
performance of her duties under this Agreement and that any such travel
requirement will not constitute a material change in the geographic location at
which Employee must perform her duties under this Agreement.
 
Notwithstanding any provision in this Agreement to the contrary, termination of
Employee’s employment will not be for Good Reason unless (i) Employee notifies
the Company in writing of the existence of the condition which Employee believes
constitutes Good Reason within ninety (90) days of the initial existence of such
condition (which notice specifically identifies such condition), (ii) the
Company fails to remedy such condition within thirty (30) days after the date on
which it receives such notice (the “Remedial Period”), and (iii) Employee
actually terminates employment within thirty (30) days after the expiration of
the Remedial Period and before the Company remedies such condition.  If Employee
terminates employment before the expiration of the Remedial Period or after the
Company remedies the condition (even if after the end of the Remedial Period),
then Employee’s termination will not be considered to be for Good Reason.  A
termination of Employee’s employment for Good Reason hereunder shall be deemed a
“Constructive Termination” for purposes of this Agreement.  Notwithstanding the
foregoing, if at the time Employee terminates her employment with the Company
for Good Reason any of the circumstances described in Section 8(b) then exist,
Employee’s employment shall be deemed to have been terminated by the Company
pursuant to such applicable Section, rather than pursuant to this Section 8(d)
for all purposes of this Agreement.
 
- 4 -

--------------------------------------------------------------------------------

9.           Payments upon Certain Terminations of Employment.
 
If, during the term of this Agreement (including any renewal thereof),
Employee’s employment is terminated, Employee shall be entitled to receive the
following:
 
(a)         Company Termination Under Section 8(b) or 8(c)(iii).  In the event
Employee’s employment is terminated (or deemed terminated) by the Company
pursuant to Section 8(b) or Section 8(c)(iii) or in the event Employee
terminates her employment with the Company other than for Good Reason, Employee
shall be entitled to all accrued compensation and all other accrued benefits
through the effective date of termination, but shall not be entitled to any
other compensation or benefits, and shall not be entitled to any bonus under
Section 5 for the Fiscal Year in which the termination occurs unless it occurs
on the last day of such Fiscal Year.  All accrued compensation and all other
accrued benefits shall be paid to Employee within thirty (30) days after the
date on which Employee’s employment with the Company terminates.
 
(b)         Company Termination Without Cause or Under Section 8(c)(i) or (ii)
or Termination for Good Reason or following a Change in Control.  Subject to
Section 11, in the event Employee’s employment is terminated (i) by the Company
(A) without Cause or (B) pursuant to Section 8(c)(i) or (ii), or (C) in the
event of a Change in Control and Employee’s employment is terminated by the
company or a successor to the Company for any reason other than for Cause or
pursuant to Section 8(c)(i) or (ii) within a period of twenty‑four months after
the closing of a Change in Control, and none of the circumstances described in
Section 8(b) or 8(c)(iii) then exists, or (ii) by Employee for Good Reason
pursuant to Section 8(d) and none of the circumstances described in Sections
8(b) or 8(c)(iii) then exist, then, in addition to all accrued compensation and
all other accrued benefits through the effective date of such termination, and
(in the case of Sections 8(c)(i) and (ii) only) any death or disability
benefits, respectively, Employee shall be entitled to the following payments and
benefits:
 
(i)          Severance Payment.  The Company shall pay Employee a lump sum
amount equal to one hundred percent (100%) of Employee’s then current annual
base salary and an amount equivalent to 1 year’s cash bonus (calculated on the
basis of the average cash bonus received over a two year reference period),
provided that, if employment is terminated solely in connection with a Change in
Control, the Company shall pay Employee a lump sum amount equal to two hundred
percent (200%) of Employee’s then current annual base salary calculated and an
amount equivalent to 1 year’s cash bonus (calculated on the basis of the average
cash bonus received over a two year reference period), in either case with such
payment to be made within thirty (30) days after the date on which Employee’s
employment with the Company terminates.  Notwithstanding the foregoing, Employee
will not be entitled to any severance payment identified in this Subsection
9(b)(i) based upon a Change in Control if Employee continues to be employed by
the Company, a successor to the Company or an affiliate of the Company,
twenty‑four (24) months after the closing of the Change in Control.
 
- 5 -

--------------------------------------------------------------------------------

For all purposes of this Agreement, “Change in Control” shall mean
 
(x)          a merger or consolidation of the Company with or into any other
company or other entity, if (after giving effect to the merger or consolidation)
the stockholders of the Company immediately prior to the merger or consolidation
would not be able to elect a majority of the Company’s board of directors
immediately following the merger or consolidation;
 
(y)          a sale in one transaction or a series of transactions undertaken
with a common purpose of all or a controlling portion of the Company’s
outstanding voting securities or such amount of the Company’s outstanding voting
securities as would enable the purchaser to obtain the right to appoint a
majority of the Company’s Board of Directors; or
 
(z)          a sale, lease, exchange or other transfer in one transaction or a
series of related transactions undertaken with a common purpose of all or
substantially all of the Company’s assets.
 
(ii)        Group Health, Life and Disability Insurance Coverage.  If Employee
and her spouse and dependent children (as applicable) are eligible for, and
timely (and properly) elect, to continue their coverage under the Company’s
group health plans in accordance with Section 4980B(f) of the Code
(“COBRA”), the Company will pay the premium for such coverage for whichever of
the following periods is the shortest:  (A) the longer of (1) the remaining term
of this Agreement or (2) a period of eighteen (18) months following the date of
Employee’s termination of employment or (B) until Employee is no longer entitled
to COBRA continuation coverage under the Company’s group health plans. 
Notwithstanding anything to the contrary in this Section 9(b)(ii), this Section
9(b)(ii) shall not require continuation of any coverage after death in the case
of termination under Section 8(c)(i), but nothing in this sentence shall affect
any benefits payable on account of death.
 
(iii)       No Duty To Mitigate.  Employee shall not be required to mitigate the
amount of any payment contemplated by this Section 9(b) (whether by seeking new
employment or in any other manner), nor shall any payment under this Section
9(b) be reduced by any earnings that Employee may receive from any other source.
 
10.         Proprietary Information.
 
Employee agrees, during and after the term of her employment by the Company, to
comply fully with the Company’s policies relating to non‑disclosure of the
Company’s trade secrets and proprietary information and processes and hereby
acknowledges and re‑affirms her obligations to the Company pursuant to that
certain Employment, Confidential Information and Intellectual Property
Assignment Agreement previously executed by Employee and attached hereto as
Exhibit B.
 
- 6 -

--------------------------------------------------------------------------------

11.         Section 280G
 
(a)         In the event that the Employee becomes entitled to receive or
receives any Payments and it is determined that, but for this Section 11(a), any
of the Payments will be subject to any excise tax pursuant to Section 4999 of
the Code or any similar or successor provision (the “Excise Tax”), the Company
shall pay to the Employee either (i) the full amount of the Payments or (ii) an
amount equal to the Payments, reduced by the minimum amount necessary to prevent
any portion of the Payments from being an “excess parachute payment” (within the
meaning of Section 280G) (the “Capped Payments”), whichever of the foregoing
amounts results in the receipt by the Employee, on an after‑tax basis, of the
greatest amount of Payments notwithstanding that all or some portion of the
Payments may be subject to the Excise Tax.  For purposes of determining whether
an Employee would receive a greater after‑tax benefit from the Capped Payments
than from receipt of the full amount of the Payments, (i) there shall be taken
into account any Excise Tax and all applicable federal, state and local taxes
required to be paid by the Employee in respect of the receipt of such payments
and (ii) such payments shall be deemed to be subject to federal income taxes at
the highest rate of federal income taxation applicable to individuals that is in
effect for the calendar year in which the benefits are to be paid, and state and
local income taxes at the highest rate of taxation applicable to individuals in
the state and locality of the Employee’s residence on the effective date of the
Section 280G Transaction, net of the maximum reduction in federal income taxes
which could be obtained from deduction of such state and local taxes (as
determined by assuming that such deduction is subject to the maximum limitation
applicable to itemized deductions under Section 68 of the Code and any other
limitations applicable to the deduction of state and local income taxes under
the Code).
 
(b)        All calculations and determinations under this Section 11, including
application and interpretation of the Code and related regulatory,
administrative and judicial authorities, shall be made by an independent
accounting firm or independent tax counsel appointed by the Company (the “Tax
Advisor”).  All determinations made by the Tax Advisor under this Section 11
shall be conclusive and binding on both the Company and the Employee, and the
Company shall cause the Tax Advisor to provide its determinations and any
supporting calculations with respect to the Employee to the Company and the
Employee.  The Company shall bear all fees and expenses charged by the Tax
Advisor in connection with its services.  For purposes of making the
calculations and determinations under this Section 11, after taking into account
the information provided by the Company and the Employee, the Tax Advisor may
make reasonable, good faith assumptions and approximations concerning the
application of Sections 280G and 4999 of the Code.  The Company and the Employee
shall furnish the Tax Advisor with such information and documents as the Tax
Advisor may reasonably request to assist the Tax Advisor in making calculations
and determinations under this Section 11.  In the event that Section 11(a)
applies and a reduction is required to be applied to the Payments thereunder,
the Payments shall be reduced by the Company in its reasonable discretion in the
following order:  (i) reduction of any Payments that are subject to Section 409A
of the Code on a pro‑rata basis or such other manner that complies with Code
Section 409A, as determined by the Company, and (ii) reduction of any Payments
that are exempt from Code Section 409A.
 
(c)          Definitions.  For purposes of this Agreement, the following terms
shall have the following meanings:
 
- 7 -

--------------------------------------------------------------------------------

(i)          “Code” shall mean the Internal Revenue Code of 1986, as amended,
and the Treasury regulations promulgated thereunder.
 
(ii)         “Section 280G” shall mean Section 280G of the Code and the Treasury
regulations promulgated thereunder or any similar or successor provision.
 
12.         Section 409A
 
The Company makes no representations or warranties to Employee with respect to
any tax, economic or legal consequences of this Agreement or any payments or
other benefits provided hereunder, including without limitation under Section
409A of the Code, and no provision of the Agreement shall be interpreted or
construed to transfer any liability for failure to comply with Code Section 409A
or any other legal requirements from Employee or any other individual to the
Company or any of its affiliates.  However, the parties intend that this
Agreement and the payments and other benefits provided hereunder be exempt from
the requirements of Code Section 409A to the maximum extent possible, whether
pursuant to the short‑term deferral exception described in Treasury Regulation
Section 1.409A‑ l(b)(4), the involuntary separation pay plan exception described
in Treasury Regulation Section 1.409A‑1(b)(9)(iii), or otherwise.  To the extent
Code Section 409A is applicable to this Agreement (and such payments and
benefits), the parties intend that this Agreement (and such payments and
benefits) comply with the deferral, payout and other limitations and
restrictions imposed under Code Section 409A.  Notwithstanding any other
provision of this Agreement to the contrary, this Agreement shall be
interpreted, operated and administered in a manner consistent with such
intentions.  Without limiting the generality of the foregoing, and
notwithstanding any other provision of this Agreement to the contrary, with
respect to any payments and benefits under this Agreement to which Code Section
409A applies, all references in this Agreement to the termination of Employee’s
employment are intended to mean Employee’s “separation from service,” within the
meaning of Code Section 409A(a)(2)(A)(i).  In addition, if Employee is a
“specified employee,” within the meaning of Code Section 409A(a)(2)(B)(i), then
to the extent necessary to avoid subjecting Employee to the imposition of any
additional tax under Code Section 409A, amounts that would otherwise be payable
under this Agreement during the six- month period immediately following
Employee’s “separation from service,” within the meaning of Section
409A(a)(2)(A)(i) of the Code, shall not be paid to Employee during such period,
but shall instead be accumulated and paid to Employee (or, in the event of
Employee’s death, Employee’s estate) in a lump sum on the first business day
following the earlier of (a) the date that is six months after Employee’s
separation from service or (b) Employee’s death.
 
13.         Non‑Solicitation and Non‑Disparagement.
 
(a)         Employee agrees that during the period of her employment with the
Company or any of its subsidiaries and affiliates and for the one (1) year
period immediately following termination of such employment (whether such
termination with Cause, without Cause, with Good Reason, or for any other
reason), the Employee shall not directly or indirectly engage in the recruiting,
soliciting or inducing of any employee or employees of the Company to terminate
their employment with or otherwise cease their relationship with the Company.
 
- 8 -

--------------------------------------------------------------------------------

(b)         Employee and the Company agree that during Employee’s employment
with the Company or any of its affiliates, the Employee and the Company will not
make any disparaging comments regarding the other (including the Companies
subsidiaries and affiliates) or make any disparaging comments concerning any
aspect of the termination of the employment relationship.  The obligations of
the Employee and the Company under this subsection shall not apply to
disclosures required by applicable law, regulation or order of any court of
governmental agency.
 
14.         Successors.
 
(a)          Company’s Successors.  Any successor to the Company (whether direct
or indirect and whether by purchase, lease, merger, consolidation, liquidation
or otherwise) to all or substantially all of the Company’s business and/or
assets shall assume this Agreement and agree expressly to perform this Agreement
in the same manner and to the same extent as the Company would be required to
perform it in the absence of a succession.  For all purposes under this
Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets which executes and delivers the assumption agreement
described in this subsection (a) or which becomes bound by this Agreement by
operation of law.
 
(b)         Employee’s Successors.  This Agreement and all rights of Employee
hereunder shall inure to the benefit of, and be enforceable by, Employee’s
personal or legal representatives, executors, administrators, heirs,
distributees, devisees and legatees.
 
15.         Notice.
 
Notices and all other communications contemplated by this Agreement shall be in
writing and shall be deemed to have been duly given when personally delivered or
when mailed by U.S. registered or certified mail, return receipt requested and
postage prepaid.  In the case of Employee, mailed notices shall be addressed to
him at the home address which he most recently communicated to the Company in
writing.  In the case of the Company, mailed notices shall be addressed to its
corporate headquarters, and all notices shall be directed to the attention of
its Secretary.
 
16.         Miscellaneous Provisions.
 
(a)         Waiver.  No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Employee and by authorized officer of the Company (other than
Employee).  Except as provided herein, no waiver by either party of any breach
of, or of compliance with, any condition or provision of this Agreement by the
other party shall be considered a waiver of any other condition or provision or
of the same condition or provision at another time.
 
(b)         Whole Agreement.  No agreements, representations or understanding
(whether oral or written and whether express or implied) which are not expressly
set forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof.
 
(c)         Choice of Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California.
 
- 9 -

--------------------------------------------------------------------------------

(d)         Severability.  The invalidity or enforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
 
(e)        No Assignment of Benefits.  The rights of any person to payments or
benefits under this Agreement shall not be made subject to option or assignment,
either by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this subsection (e) shall be void.
 
(f)          Limitation of Remedies.  If Employee’s employment hereunder
terminates for any reason, Employee shall not be entitled to any payments,
benefits, damages, awards or compensation other than as provided by this
Agreement.
 
(g)         Withholding.  The Company shall be entitled to deduct and withhold
from any amounts payable under this Agreement such amounts as the Company is
required to deduct or withhold therefrom under the Code or under any other
applicable law.
 
(h)          Captions.  Captions contained herein are inserted only as a matter
of convenience and in no way define, limit or extend the scope or intent of any
provision hereof.
 
(i)           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together will
constitute one and the same instrument.
 
(j)          Arbitration.  Any dispute or claim arising under or relating to
this Agreement (including without limitation the validity or scope of this
Agreement or of any provision hereof or of this Section 17G) shall be determined
exclusively by arbitration before a single arbitrator in accordance with the
commercial arbitration rules of the American Arbitration Association.  In the
event the parties cannot agree on an arbitrator within 10 days after either
party makes a written call for arbitration hereunder, the arbitrator shall be
appointed by the Executive Director of the Northern California office of the
American Arbitration Association.
 
- 10 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.
 

 
CAI INTERNATIONAL, INC.
     
By:
/s/ Victor Garcia
 
Name:  Victor Garcia
 
Title:  President and Chief Executive Officer
     
EMPLOYEE:
     
/s/ Camille G. Cutino

 
Camille G. Cutino




  Enclosures:
EXHIBIT A:  Employment, Confidential Information and Intellectual Property
Assignment Agreement

 


- 11 -

--------------------------------------------------------------------------------